1                                                   U.S. District Court Judge RICHARD A. JONES
                                                    U.S. Magistrate Judge MARY ALICE THEILER
2

3

4

5

6
                           UNITED STATES DISTRICT COURT
7                    WESTERN DISTRICT OF WASHINGTON AT TACOMA

8                                                     )
     CHRISTOPHER McNEELY,                             ) Case No. C18-5501-RAJ-MAT
9                                                     )
                         Plaintiff,                   ) AGREED ORDER RE EAJA FEES
10                                                    )
     vs.                                              )
11                                                    )
                                                      )
12
     COMMISSIONER OF SOCIAL SECURITY,                 )
13                                                    )
                         Defendant.                   )
14                                                    )

15
            Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA),
16
     28 U.S.C. § 2412, and Plaintiff’s EAJA petition, it is hereby ORDERED that EAJA
17
     attorney’s fees of $6,229.44 are awarded to Plaintiff pursuant to Astrue v. Ratliff, 130 U.S.
18
     2521 (2010). If it is determined that Plaintiff’s EAJA fees are not subject to any offset
19
     allowed under the Department of the Treasury’s Offset Program, then the check for EAJA
20

21   fees shall be made payable to JEANETTE LAFFOON, based upon Plaintiff’s assignment

22   of these amounts to Plaintiff’s attorney.

23   ///
24   ///
25

      AGREED ORDER RE EAJA FEES                  - Page 1              MADDOX & LAFFOON, P.S.
      [C18-5501-RAJ-MAT]                                               410-A South Capitol Way
                                                                       Olympia, WA. 98501
                                                                       (360) 786-8276
1          Any check for EAJA fees shall be mailed to Plaintiff’s counsel, JEANETTE

2    LAFFOON, at 410-A South Capitol Way, Olympia, WA 98501.
3

4
           DATED this 30th day of July, 2019.
5

6

7
                                                  A
                                                  The Honorable Richard A. Jones
8                                                 United States District Judge

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     AGREED ORDER RE EAJA FEES            - Page 2               MADDOX & LAFFOON, P.S.
     [C18-5501-RAJ-MAT]                                          410-A South Capitol Way
                                                                 Olympia, WA. 98501
                                                                 (360) 786-8276
